            Case 1:21-cr-00084-PLF Document 39 Filed 08/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF COLUMBIA



UNITED STATES                                 *

                                               *

       v.                                     *      Case No.: 1:21-cr-0084-PLF-2
                                               *

DANIEL P. ADAMS                               *


*      *       *       *       *      *       *       *      *       *       *      *       *         *

                                              ORDER

       PREMISES CONSIDERED:

       It is ORDERED that the Defendant's conditions of pretrial release are amended in

the following way:

       •    The Defendant may travel further than 150 miles from his home, provided that

            Pretrial Services is notified in advance, furnished with a detailed itinerary and gives

            their approval. Mr. Adams shall check in with Pretrial Services daily during any

            period he is away from his home.

       In all other respects, Defendant's conditions of Pretrial Release remain the same.




Date: -------
       August 2, 2021
                                                      PAUL L. FRIEDMAN
                                                      U.S. District Judge
